Citation Nr: 1726843	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a right knee condition. 

2. Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in May 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The most probative evidence of record shows that a right knee condition was not manifested during or as a result of active military service.

2. There is no probative evidence of a present chronic skin condition.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a right knee condition have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The Veteran does not have a skin condition that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in October 2009.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the August 2012 Board videoconference hearing such that the essential fairness of this adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In May 2014, the Board remanded the case for additional development, to include obtaining medical treatment records since August 2012 and to schedule VA orthopedic and skin examinations. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

III. Factual Background and Analysis

A. Right Knee Condition

The Veteran contends that his diagnosed right knee strain is a result of his military service. 

The December 1975 Enlistment examination was negative for a right knee condition. The Report of Medical History indicates "no back, knee or foot problems."  The Veteran was treated for right knee pain in June 1977. STRs indicate that the Veteran found it "intolerable to run, walk up and down ladders." The Veteran's range of motion (ROM) was normal with no complaints of pain; x-rays were negative for tendonitis, dislocation, or degenerative joint disease (DJD); bilateral strength, adduction and abduction of the right knee was normal; and drawer and McMurray signs were negative. There was also no lateral medial instability. The examiner ruled out rheumatoid arthritis. The Veteran also denied having any knee problems during a 1986 Navy Reserve separation examination. The only condition noted was hypertension. 

In a February 1987 private treatment note, the Veteran reported that he "fell skiing and twisted [his] knee;" right knee swelling was noted. An August 2004 private treatment record indicates that the Veteran injured his right knee skating; edema and pain were noted.  August 2004 treatment records indicate that the Veteran's right knee injury resolved and did not suggest a chronic knee problem. The Veteran reported exercising 3 times per week and that he performed light labor in his civilian occupation in construction.  

In March 2005, the Veteran was involved in a motor vehicle accident (MVA).  The accident report indicates that the Veteran was a passenger in a car struck in a rear end collision. A related March 2005 private treatment record indicates that the Veteran was diagnosed with cervicalgia; lumbar spasm; and segmental dysfunction after the MVA. He also reported performing regular activities with discomfort; tingling in his right hand; and discomfort in both shoulders. 

In May 2009, the Veteran was treated at the Boise VAMC for hypertension. During the examination, the Veteran reported skating up to 20 miles a day and that he would like to exercise again. The Veteran also reported hunting in the fall of 2008, and that he fell on his back in the fall of 2008. The VA examiner encouraged the Veteran to exercise due to his sedentary lifestyle. 

A June 2009 private chiropractic treatment record indicates that the Veteran was treated by a chiropractor for a "twisted left knee." The Veteran reported alleviating the symptoms by applying ice to his left knee. The Veteran was treated for cervical and thoracic pain, right shoulder, and rib pain at the chiropractic facility from March 2005 to January 2009.

In an October 2009 statement, the Veteran claimed that he experiences pain, swelling and instability in both knees. In the October 2009 Application for Compensation and/or Pension, Form 21-526, the Veteran claimed that he was treated for right knee pain during service and that the pain never resolved. He also contended that he was treated by a chiropractor for neck, back and knee pain and was diagnosed with arthritis in his joints.  

A March 2011 VA treatment record indicates that while being evaluated for hypertension, the Veteran reported eating better and exercising (lifting weights, roller skating). 

During the August 2012 hearing, the Veteran testified that he has continued to have knee problems after separation. The Veteran testified that he has swelling and weakness in the right knee which is caused by any physical activity i.e., deep knee bends, prolonged walking, and running. See Hearing Transcript (HT) at 9. The Veteran testified that "during a general quarters drill or something. . . [he] slid down the ladder . . . [and] hit [his] foot[which] turned sideways and . . .drove [his] knee into the deck." HT at 4. The Veteran testified that it felt as though his knee "popped out of joint" and that he "experienced immediate pain."  HT at 4, 6. The Veteran testified that x-rays were negative; he had full ROM; and there was no evidence of ligament or meniscus damage to his right knee.  The Veteran also testified that he did not receive a CT scan or MRI. The Veteran testified that he has not "done anything...[that he]  just don't really want to do a surgery...[he] just put[s] up with it, and just went through life with it." The Veteran testified that he sustained injuries to his right knee in 1987 and 2004. 

In an August 2014 Statement, the Veteran claimed that on occasion he is unable to bear weight on his leg and that he treats his right knee pain with bed rest, ice and over-the-counter (OTC) medication.

In June 2016, the Veteran was afforded a VA examination. The Veteran was diagnosed with right knee strain. The Veteran reported on an acute knee injury in 1977 while active duty. However, a 1986 Navy Reserve physical examination report was silent for any knee condition. The Veteran also reported intermittent right knee pain since the initial in-service injury and related all subsequent knee pain/injury to his in-service knee injury. The Veteran reported that he was not aware of any diagnostic testing previously performed on his right knee. The examination report revealed no flare-ups. There was no evidence of pain with weight bearing. ROM was normal; pain was exhibited during flexion but did not result in/cause functional loss. No functional loss or decreased ROM was exhibited after repetitive use testing. Functional ability was not limited by pain, weakness, fatigability or incoordination with repeated use over a period of time. Muscle strength was 5/5, there was no evidence of muscle atrophy, ankylosis, recurrent sublaxation, or effusion, and no lateral instability.  No meniscal condition, recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or other tibial and/or fibular impairment was noted.  The Veteran reported functional loss when performing high impact activities, particularly hiking, which requires climbing and descending, that causes knee pain and swelling afterwards. Objective evidence of crepitus was noted. Disturbance of locomotion was also noted. An x-ray was negative for a right knee condition. 

The examiner reviewed the pertinent lay and medical evidence of record, including STRs, the Veteran's recent statements regarding his right knee condition, VA and private treatment records and hearing testimony. The examiner concluded that it is less likely than not that the Veteran's right knee condition was incurred in or caused by the claimed in-service injury, event or illness. According to the examiner, the Veteran does have documentation in his STRs of a right knee injury in June 1977; however, his reserve physical examination in 1986 is silent for any knee complaints. There is also evidence of multiple injuries post active duty to the Veteran's knees as detailed in his knee disabilities benefits questionnaire (DBQ). The Veteran's civilian occupation in construction, noted in the Boise VAMC record of January 2009, confers significant risk of knee injury. Also noted at the January 2009 examination was the Veteran's ability to skate 20 miles per day on the Boise Greenbelt which does not indicate a chronic knee condition. Ultimately, the examiner opined that there is no nexus between the Veteran's knee injury in June 1977 and any current knee condition or any knee condition noted in the record.

June and August 2016 VA treatment records indicate a negative x-ray study; no joint pain, and negative anterior/posterior drawer and McMurray signs. 

The Veteran was diagnosed with right knee strain in a June 2016 VA examination. STRs indicate that the Veteran sustained a right-knee injury in-service. Thus, the first and second requirements for establishing service connection under Shedden have been met. However, the third requirement, evidence of a nexus between the Veteran's current right knee disability and service, is not persuasively established by the record evidence.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, supra. In this regard, the Board finds the June 2016 VA examiner's opinion highly persuasive to the issue at hand. The VA examiner has the necessary training and medical knowledge to competently speak to the issue at hand and the medical opinion is highly probative. As such, the persuasive clinical evidence of record shows that the Veteran's claimed knee condition is not related to his military service.

The Board notes that the Veteran has generally contended on his behalf that his right knee condition is related to his service.  In an October 2009 Application for Compensation and/or Pension, the Veteran claimed that he was treated for right knee pain during service and the pain never resolved. The Veteran testified that he injured his knee during a quarters drill in-service. He also testified that his right knee felt as though it "popped out of joint" and that he continued to have knee problems since separating from the military. With regards to his testimony, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as knee pain, swelling and weakness.  However, as to the etiology of the Veteran's right knee condition, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between a right knee condition and the Veteran's in service complaints of knee pain involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements and testimony of the Veteran regarding the etiology of his right knee condition little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Here, after consideration of the Veteran's lay statements, the medical expert found that this evidence was insufficient to establish a nexus between the Veteran's right knee condition and his military service. 

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of right knee pain and/or a right knee condition in-service does not necessarily permit service connection of a right knee condition shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The June 2016 VA examiner found that there is insufficient probative evidence to link the Veteran's current right knee sprain to symptoms he contends he experienced in service.  Accordingly, service connection is not warranted on a direct basis. 

In so finding the above, the Board recognizes that the Veteran currently contends that he has experienced right knee pain ever since service.  The record evidence, however, indicates that the Veteran did not receive treatment for a right knee condition until February 1987, approximately 8 years after active duty service. During the 1987 examination, the Veteran reported injuring his right knee while skiing with no reference made to service. The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, other evidence of record indicates that the Veteran reported exercising 3 times a week and performing light labor while employed in the construction industry after separation. Record evidence also indicates multiple injuries to the right knee in 1987 and 2004; a 2005 MVA (reported neck and back injuries); skating up to 20 miles a day; physician recommended exercise; hunting in the fall of 2008; and an accidental fall in 2008. These occurrences may have caused the Veteran to experience pain, swelling and weakness in his right knee unrelated to his June 1977 in-service injury and are inconsistent with the Veteran's contentions that his currently diagnosed right knee strain is the result of his military service. Thus, the current lay statements regarding the etiology of the Veteran's currently diagnosed right knee strain are found to lack credibility because they are inconsistent and directly contradicted by other medical evidence of record. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that service connection for a right knee disorder is warranted.  

B. Skin Condition

The Veteran contends that his skin condition is related to his military service. 

The December 1975 Enlistment examination was negative for a skin condition. 
A February 1976 STR indicates treatment for a rash (itching) in the crotch area, with a tinea cruris diagnosis. A July 1976 STR indicates a pruritus diagnosis, manifested by small bumps on the forearms and legs. A May 1978 STR indicates that the Veteran was treated for tinea cruris in the groin area. In September 1979, the Veteran was also treated for a red, inflamed, scaling rash on his hands. The February 1986 Navy Reserve separation examination was negative for a skin condition. 

In the October 2009 Application for Compensation and/or Pension, Form 21-526, the Veteran claimed that he has a "skin problem on his head, arms, groin and feet." He claimed that he has a red rash with small papules; that he uses hydrocortisone cream "to control the rash"; and that the skin condition began in service and is still a problem. In a May 2012 Statement (in lieu of Form 646), the Veteran's representative reiterated the Veteran's contention that his skin condition is related to his military service and is a persistent problem for the Veteran.

At the August 2012 hearing, the Veteran testified that he has "small bumps, lesions on the forearms, groin and legs . . . [and] facial area [that are] the same symptoms that occurred during service." HT at 13. He testified that he has "a little outbreak once a month or so" and that it "starts out as little blisters, [a]nd then the blisters will turn into like little red bumps, and the it'll kind of weep and get scaly. And then it will scab over, and then it goes away." The Veteran testified that he treated his skin condition with ointment during service; however, post-service, OTC medication "alleviate[s] some of the itching...doesn't do anything for the rash." HT at 15.

In an August 2014 Statement, the Veteran claimed that he "treats [the] rash with hydrocortisone cream during major breakouts." 

The Veteran was afforded a VA examination in June 2016. The Veteran was not diagnosed with a skin condition. The examiner noted the Veteran's February 1976 eczema diagnosis and his July 1976 scabies diagnosis. The Veteran reported multiple episodes of a rash on his hands, groin, and legs during active duty. He also reported intermittent episodes of a rash on his forearms, hands, and legs since separation. The Veteran revealed that he has not required medical evaluation for the rash as he typically uses OTC creams to resolve the episodes. The Veteran did not have any visible sign of any skin condition at the time of the examination. No systemic manifestations due to any skin diseases (such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma) were noted. The Veteran was not treated with oral or topical medications in the prior 12 months for any skin condition. The Veteran had no debilitating episodes in the prior 12 months due to urticarial, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis. No tumors or neoplasms were found.

The examiner concluded that the Veteran does not have a diagnosed skin condition. According to the examiner, the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner's rationale was that the duration of time between treatment for scabies in 1976, jock itch in 1978, and a rash on his hands in 1979, does not provide a nexus between his diagnosed tinea cruris rash or scabies rash and any current skin condition. The examiner also relied on: a February 1986 Navy Reserve separation examination that documents no complaints of a skin condition; Boise VAMC primary care records from January 2009 to November 2011 that are silent for any skin condition; and the fact that there is no currently diagnosed skin condition contained in the Veteran's medical records. 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's skin condition on a direct basis. The objective, persuasive evidence of record indicates that the Veteran does not have a diagnosed skin condition. Moreover, the evidence of record does not contain any medical evidence of a chronic disability related to a skin condition at any time proximate to, or since, the claim.  In the absence of proof of a present disability, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Veteran was specifically advised that to establish service connection for a claimed disability, as a threshold requirement, he must show he actually has the disability.

STRs reflect that the Veteran was diagnosed with tinea cruris in February 1976 and May 1978, pruritus in July 1976, and treated for a scaling rash in September 1979.  However, post-service treatment reports are completely negative for any treatments or clinical findings of a skin condition. In fact, the June 2016 VA examination indicates that the Veteran does not have a current skin condition.  The Board recognizes that the Veteran contends that he has suffered from a chronic skin condition since service for which he has treated with OTC medication.  His lay contention, however, is insufficient to persuade the Board that any outbreaks he has experienced over the years are a continuing disease process of symptomatology noted during service as opposed to acute episodes in response to post-service events separate and distinct from any in-service symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). 

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of a skin condition in-service does not necessarily permit service connection of a skin condition shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The VA examiner found that there is insufficient probative evidence to link the Veteran's claimed skin condition to symptoms he contends he experienced in service.  Accordingly, service connection is not warranted on a direct basis and must be denied.

	
ORDER

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a skin condition is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


